--------------------------------------------------------------------------------

Exhibit 10.6



FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of this
6th day of March, 2019 by and between LINCOLN EDUCATIONAL SERVICES CORPORATION,
a New Jersey corporation; LINCOLN TECHNICAL INSTITUTE, INC.; a New Jersey
corporation; NASHVILLE ACQUISITION, L.L.C., a Delaware limited liability
company; NEW ENGLAND ACQUISITION, LLC, a Delaware limited liability company;
EUPHORIA ACQUISITION, LLC, a Delaware limited liability company; NEW ENGLAND
INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation; LCT
ACQUISITION, LLC, a Delaware limited liability company; NN ACQUISITION, LLC, a
Delaware limited liability company and LTI HOLDINGS, LLC, a Colorado limited
liability company (individually and collectively, jointly and severally, the
“Borrower”), and STERLING NATIONAL BANK (the “Bank”).


R E C I T A L S:


A.          Pursuant to that certain Credit Agreement dated as of March 31,
2017, as amended by that certain First Amendment to Credit Agreement by and
among Borrower and the Bank dated as of November 29, 2017, as further amended by
that certain Second Amendment to Credit Agreement by and among Borrower and the
Bank dated as of February 23, 2018, and as further amended by that certain Third
Amendment to Credit Agreement by and among Borrower and the Bank dated as of
July 11, 2018 (as the same has been and may be further amended from time to
time, the “Credit Agreement”), the Bank agreed to make available to Borrower (i)
that certain line of credit facility in the amount of $30,000,000, comprised of
a $25,000,000 revolving loan designated as “Tranche A” and a $5,000,000
non-revolving loan designated as “Tranche B” (“Facility 1”), (ii) that certain
line of credit facility in the amount of $25,000,000 (“Facility 2”), which
includes a $10,000,000 sublimit for letters of credit, and (iii) that certain
line of credit facility in the amount of $15,000,000 (“Facility 3”) 
(collectively, as amended, modified, supplemented, extended and restated from
time to time, the “Loans”). The $5,000,000 non-revolving loan drawn under
Tranche B has been repaid and the maximum principal amount of Facility 1 has
been permanently reduced to $25,000,000.00.


B.         Borrower has requested that the Bank modify the terms of the Credit
Agreement to, among other things, (i) convert the entire outstanding principal
balance of Facility 1 to a term loan, (ii) advance up to $5,000,000 under
Facility 2 without the requirement of cash collateral for such revolving loan
and (iii) revise certain financial covenants, and Bank has agreed to such
modifications to the Credit Agreement in accordance with and subject to the
terms and conditions hereof.


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree
as follows:


1.           Recitals.  The Recitals are incorporated as if fully set forth
herein.


2.           Capitalized Terms.  Capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Credit Agreement.


1

--------------------------------------------------------------------------------

3.           Amendments to the Credit Agreement.


(a)          Amended Definitions.  The following definitions set forth in
Section 1.1 of the Credit Agreement are hereby amended and restated to read as
follows:


“Adjusted EBITDA” means, for the period under review, for the Borrower on a
consolidated basis, an amount equal to Net Income for such period plus the
following to the extent deducted in calculating such Net Income:  costs
associated with the closing of the Lincoln College of New England campus in
Southington, Connecticut (i) in the amount of  (A)  $6,000,000 during the Fiscal
Quarter ended December 31, 2018, (B) $5,863,000 during the Fiscal Quarter ending
March 31, 2019, (C) $4,964,000 during the Fiscal Quarter ending June 30, 2019
and (D) $3,099,000 during the Fiscal Quarter ending September 30, 2019 only, and
(ii) amounts to be approved by Bank in any fiscal period thereafter; it being
understood and agreed that the add backs for the fiscal periods noted in clauses
(i)(A)-(D) and (ii) shall be one-time adjustments only and shall not carry
forward to any subsequent fiscal periods) and other one-time charges with Bank’s
approval; the amount of depreciation and amortization expense for such period;
with the Bank’s consent, impairment of goodwill and long-lived assets for such
period; Interest Expense; the provision for federal, state, local and foreign
income taxes payable for such period; and other non-cash expenses related to
stock-based compensation and pension expense for such period, in each case as
determined in accordance with GAAP; and severance costs (limited to an aggregate
sum of $1,000,000 incurred during any Fiscal Year).


“Facility 1” means, prior to the date of the Fourth Amendment, that certain
revolving line of credit facility described in Recital A of the Fourth Amendment
and, from and after the date of the Fourth Amendment, that certain term loan, in
the original principal amount of $22,700,649.31 made pursuant to the Facility 1
Note.


“Facility 1 Note” means that certain Note in the original principal amount of up
to $30,000,000.00 evidencing the Loan made under Facility 1, of which there
remains outstanding $22,700,649.31 as of the date of the Fourth Amendment.


“Facility 2” means that certain $25,000,000 revolving line of credit, which
includes a sublimit amount for Letters of Credit of $10,000,000, secured by a
cash collateral account funded in an aggregate amount equal to the amount of any
Revolving Loans made thereunder and the Stated Amount of issued Letters of
Credit, pursuant to the terms provided for in Section 2.1(c) hereof and in the
Pledge Agreement, for the purposes set forth in Section 6.8 of the Credit
Agreement.


“Loans” means, collectively, the Revolving Loans and the Term Loan.


“Note” means, collectively, the Facility 1 Note and each Revolving Note.


“Revolving Facility Amount” has the meaning ascribed thereto in Section 2.1(a).


“Revolving Maturity Date” means, (i) as to Facility 2, April 30, 2020, or such
earlier date upon which the Revolving Facility shall terminate or the Revolving
Facility shall otherwise equal zero and (ii) as to Facility 3, May 31, 2019.


2

--------------------------------------------------------------------------------

“Revolving Note” means a collective reference to the promissory note evidencing
the Revolving Loans and/or the Letters of Credit issued under Facility 2, as
applicable, payable to the order of the Bank in form acceptable to the Bank.


(b)          New Definitions.  The following definitions are hereby inserted
into Section 1.1 of the Credit Agreement:


“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of March 6, 2019 by and between the Borrower and the Bank.


“Term Loan” has the meaning ascribed thereto in Section 2.1(e).


“Term Maturity Date” means March 31, 2024.


(c)          Deleted Definitions.  The following definitions are hereby deleted
in their entirety from Section 1.1 of the Credit Agreement, and any references
thereto are removed from the Credit Agreement:


“Tranche A”


“Tranche B”


(d)          Section 2.1(a) of the Credit Agreement is hereby deleted in its
entirety and the following is inserted in its place:


“(a)    Revolving Loans Under Facility 2.  Subject to the terms and conditions
hereof, the Bank may make revolving credit loans (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) under Facility 2 to the Borrower from time
to time during the Availability Period in an aggregate principal amount at any
one time outstanding which does not exceed $25,000,000 (inclusive of the
sublimit available for the issuance of Letters of Credit of up to $10,000,000). 
During the Availability Period, within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay pursuant
to Section 2.6 and reborrow under this Section 2.1 with respect to Facility 2. 
Subject to the provisions of Section 4 of the Fourth Amendment, all Revolving
Loans under Facility 2, other than those Revolving Loans to be advanced pursuant
to Section 4 of the Fourth Amendment, shall be fully cash collateralized.”


The following is hereby inserted after the last sentence of Section 2.1(b) in
connection with Letters of Credit issued under Facility 2:


“All requirements, covenants, and obligations of the Borrower pursuant to this
Credit Agreement shall survive the Revolving Maturity Date and/or the
termination of Facility 2 for so long as any Letter of Credit remains
outstanding.”


(e)          Section 2.1 of the Credit Agreement is hereby amended to include
the following as Section 2.1(e):


3

--------------------------------------------------------------------------------

“(e)    Subject to the terms and conditions hereof, all revolving loans and
interest outstanding under Facility 1 as of the date of the Fourth Amendment
shall be automatically converted into a term loan (the “Term Loan”) and the
Borrower shall repay the Term Loan pursuant to Section 2.5 of the Credit
Agreement. Amounts repaid under the Term Loan may not be reborrowed.”


(f)          Section 2.5 of the Credit Agreement is hereby deleted in its
entirety and the following is inserted in its place:


“Section 2.5  Repayment of the Loans.


(a)          Repayment of the Revolving Loans.  The Borrower hereby
unconditionally promises to pay to the order of the Bank the then unpaid
principal amount of each Revolving Loan on the Revolving Maturity Date.


(b)          Repayment of the Term Loan.


(i)    Commencing on April 1, 2019, and continuing on the same day of each month
thereafter through and including June 30, 2019, the Term Loan shall be payable
in consecutive monthly installments of accrued interest only.


(ii)  Commencing on July 1, 2019, and continuing on the same day of each month
thereafter through and including December 31, 2019, the outstanding principal
amount of the Term Loan shall be payable in consecutive monthly installments of
$189,172.08 plus accrued interest.


(iii) Commencing on January 1, 2020, and continuing on the same day of each
month thereafter through and including June 30, 2020, the Term Loan shall be
payable in consecutive monthly installments of accrued interest only.


(iv) Commencing on July 1, 2020, and continuing on the same day of each month
thereafter through and including December 31, 2020, the outstanding principal
amount of the Term Loan shall be payable in consecutive monthly installments of
$567,516.24, plus accrued interest.


(v)   Commencing on January 1, 2021, and continuing on the same day of each
month thereafter through and including June 30, 2021, the Term Loan shall be
payable in consecutive monthly installments of accrued interest only.


(vi) Commencing on July 1, 2021, and continuing on the same day of each month
thereafter through and including December 31, 2021, the outstanding principal
amount of the Term Loan shall be payable in consecutive monthly installments of
$378,344.16 plus accrued interest.


(vii) Commencing on January 1, 2022, and continuing on the same day of each
month thereafter through and including June 30, 2022, the Term Loan shall be
payable in consecutive monthly installments of accrued interest only.


4

--------------------------------------------------------------------------------

(viii) Commencing on July 1, 2022, and continuing on the same day of each month
thereafter through and including December 31, 2022, the outstanding principal
amount of the Term Loan shall be payable in consecutive monthly installments of
$378,344.16 plus accrued interest.


(ix)  Commencing on January 1, 2023, and continuing on the same day of each
month thereafter through and including June 30, 2023, the Term Loan shall be
payable in consecutive monthly installments of accrued interest only.


(x)  Commencing on July 1, 2023, and continuing on the same day of each month
thereafter through and including December 31, 2023, the outstanding principal
amount of the Term Loan shall be payable in consecutive monthly installments of
$378,344.16 plus accrued interest.


(xi)  Commencing on January 1, 2024, and continuing on the same day of each
month thereafter through and including the Term Maturity Date, the Term Loan
shall be payable in consecutive monthly installments of accrued interest only.


(xii) On the Term Maturity Date, the remaining outstanding principal amount of
the Term Loan, together with accrued interest, shall be immediately due and
payable.


(g)          Section 2 of the Credit Agreement is hereby amended to include the
following as Section 2.8:


“Section 2.8  Mandatory Prepayments of the Term Loan.  In the event of a sale of
any campus, school, or business, Borrower shall pay to the Bank, at the closing
thereof, an amount equal to twenty-five percent (25%) of the net proceeds (i.e.,
the gross purchase price less customary and reasonable closing costs and
expenses) of any such sale, which amount shall be applied to the outstanding
principal amount of the Term Loan in inverse order of maturity.  For the
avoidance of doubt, such mandatory prepayment shall not excuse Borrower from
making regular monthly payments of principal, but shall reduce the balloon
payment to be made upon the Term Loan Maturity.”


(h)          Section 3.1(A)(a)(i) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in its place:


“A.  Term Loan under Facility 1 and Revolving Loans under Facility 2


(a) (i) Facility 1:  The Borrower shall pay to the Bank interest on the Term
Loan for the period commencing on the date of the Fourth Amendment until the
Term Loan shall be paid in full, at a rate per annum equal to the greater of (x)
the Prime Rate plus 2.85%, and (y) 6.00%.   Any change in the interest rate
resulting from a change in the Prime Rate shall be effective as of the opening
of business on the day on which such change in the Prime Rate becomes
effective.”


5

--------------------------------------------------------------------------------

(i)          Subsection (a)(ii) of Section 3.1(A) of the Credit Agreement is
hereby deleted in its entirety and the following is inserted in its place:


“(ii) Facility 2:  The Borrower shall pay to the Bank interest on the unpaid
principal amount of each Revolving Loan made by the Bank to the Borrower under
Facility 2 for the period commencing on the date of such Revolving Loan until
such Revolving Loan shall be paid in full, at a rate per annum equal to the
greater of (x) the Prime Rate plus 0.00%, and (y) 3.50%.  Notwithstanding the
foregoing, with regard to any advances made pursuant to Facility 2 which are not
secured by cash collateral, Borrower shall pay to the Bank interest on the
unpaid principal amount of each such Revolving Loan for the period commencing on
the date of such Revolving Loan until such Revolving Loan shall be paid in full,
at a rate per annum equal to the greater of (x) the Prime Rate plus 2.85%, and
(y) 6.00%.”


(j)          Section 3.3 of the Credit Agreement is hereby deleted in its
entirety and the following is inserted in its place:


“Section 3.3  Unused Facility Fee.  The Borrowers agree to pay to the Bank an
unused facility fee (“Unused Facility Fee”) on the average daily unused balance
of Facility 2 from and including the Effective Date to but excluding the
Revolving Maturity Date at a rate per annum equal to one-half of one percent
(0.50%). The Unused Facility Fee is calculated based on a year of 360 days for
the actual number of days elapsed. The accrued Unused Facility Fee shall be paid
on the first day of each Fiscal Quarter, in arrears.  For the avoidance of
doubt, there is no Unused Facility Fee due upon the average daily unused balance
of Facility 3 at any time.”


(k)          Section 6.18 of the Credit Agreement is hereby deleted in its
entirety and the following inserted in its place:


“Borrower agrees to permit the Bank and its appraisers to have access to the
Mortgaged Property, in order to obtain a current appraisal of the Mortgaged
Property, at the sole cost and expense of Borrower, once every two (2) years,
and at any time upon the occurrence of an Event of Default.”


(l)          Section 7.6(i) of the Credit Agreement is hereby deleted in its
entirety. For the avoidance of doubt, no sale of any school, business or campus
by the Borrower shall occur without the Bank’s prior written consent, to be
granted in the Bank’s sole and absolute discretion.


(m)          Section 7.18(a) of the Credit Agreement is hereby deleted in its
entirety and the following inserted in its place:


“(a)  Capital Expenditures.  The Borrower will not make unfunded Capital
Expenditures during any Fiscal Year, tested annually at each Fiscal Year end, in
excess of $6,000,000, without the prior written approval of the Bank.”


(n)          Section 7.18(b) of the Credit Agreement is hereby deleted in its
entirety and the following inserted in its place:


6

--------------------------------------------------------------------------------

“(b) Minimum Adjusted EBITDA.  The Borrower shall maintain a minimum Adjusted
EBITDA, tested quarterly on a rolling twelve month basis, as follows:


1Q19
$7,000,000
2Q19
$7,250,000
3Q19
$9,000,000
4Q19
$11,000,000



Commencing with the Fiscal Year 2020, the Borrower shall deliver to the Bank
detailed financial projections for the upcoming Fiscal Year by January 31 of
each such Fiscal Year and, thereafter, the Bank shall determine, in its
reasonable discretion, the acceptable minimum Adjusted EBITDA levels that the
Borrower must maintain for such Fiscal Year.  The Bank shall notify Borrower of
such determination in writing no later than 30 days after delivery of the
financial projections.”


(o)          Section 7.18(e) of the Credit Agreement is hereby deleted in its
entirety and the following inserted in its place:


“(e) Maximum Funded Debt to Adjusted EBITDA Ratio.  The Borrower shall maintain
a maximum Funded Debt to Adjusted EBITDA Ratio, tested on a rolling twelve month
basis, in the corresponding quarter of each year as follows:


1Q
3.00 to 1.00
2Q
3.00 to 1.00
3Q
2.50 to 1.00
4Q
2.00 to 1.00



Compliance with this covenant shall be determined on a rolling twelve month
basis and shall be measured commencing as of the Fiscal Quarter ended March 31,
2019.  For the avoidance of doubt, nothing herein shall relieve the Borrower
from compliance with all existing covenants for the Fiscal Quarter ending
December 31, 2018.”


4.          Additional Advance.   (a) On the date hereof, the Bank shall make a
Revolving Loan in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000.00) under Facility 2 to the Borrower.


(b)      The Bank may, in its sole and absolute discretion, make additional
Revolving Loans under Facility 2 to the Borrower as follows:  (a) a Revolving
Loan in the principal amount of One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) after receipt of the financial statements required by Section
6.1(a) for the Fiscal Quarter ending March 31, 2019 and (b) a Revolving Loan in
the principal amount of One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) after receipt of the financial statements required by Section
6.1(a) for the Fiscal Quarter ending June 30, 2019.  The Bank shall make each
such additional Revolving Loan to the Borrower or notify the Borrower of its
decision not to make such additional Revolving Loan within 15 days after the
Bank’s receipt of the financial statements for such Fiscal Quarters. 
Notwithstanding Section 2.1(c), there shall be no cash collateral requirement
for any Revolving Loans made pursuant to this Section 4.  All principal amounts
advanced by the Bank pursuant to this Section 4, together with accrued interest,
shall be due and payable on November 1, 2019.  Prior to November 1, 2019, the
Borrower shall be obligated to make monthly payments of accrued interest only on
Revolving Loans made under Facility 2 pursuant to this paragraph.


7

--------------------------------------------------------------------------------

5.          Reappraisal.  Notwithstanding anything in Section 6.18 to the
contrary, is expressly acknowledged and agreed by the Borrower that the Bank
will reappraise the Mortgaged Property within thirty (30) days of the date
hereof, and that such cost shall be borne by the Borrower.


6.          Banking Services; First Opportunity Right.   (a) Throughout the term
of the Loans, the Borrower shall give the Bank the first opportunity to provide
any and all traditional banking services required by the Borrower, including but
not limited to treasury management, loans and other financing services (each a
“Financial Service”), on such terms and conditions as may be mutually acceptable
to the Borrower and the Bank, all in accordance with the provisions set forth
below.


(b)      Prior to seeking any Financial Service from a third party, Borrower
shall provide to the Bank written notice (the “Right of First Offer Notice”) of
its intention to obtain a Financial Service, which notice shall (i) set forth in
reasonable detail the terms of the Financial Service sought and (ii) offer to
the Bank, for a period of three (3) Business Days from the date of delivery of
the Right of First Offer Notice, the opportunity to provide the Financial
Service sought. The Bank shall within such three (3) Business Day period, either
advise the Borrower, in writing, that (i) the Bank is not interested in offering
the Financial Service to the Borrower or (ii) the Bank is interested in offering
the Financial Service to the Borrower and requests information and materials
relating to the Financial Service sought by the Borrower (the “Financial Service
Information/Materials”), only to the extent, however, that the Financial Service
Information/Materials are reasonably necessary in order for the Bank to
sufficiently evaluate the Financial Service for purposes of potentially issuing
an “Indicative Term Sheet”, as referenced below.


(c)      On or prior to the date which is twelve (12) Business Days after
receipt of all or substantially all of the Financial Service
Information/Materials, the Bank shall either (i) notify the Borrower that the
Bank is not interested in pursuing the Financial Service or (ii) deliver to the
Borrower the Indicative Term Sheet.  An “Indicative Term Sheet” shall mean a
document describing the proposed basic business terms and conditions upon which
the Bank proposes to provide the Financial Service sought by the Borrower, it
being understood that the Indicative Term Sheet shall not be binding upon the
Bank and shall in no event be deemed a commitment by the Bank to provide the
Financial Service and shall not impose any obligation on Bank whatsoever.


7.          Exit Fee. In consideration of the terms and conditions set forth in
this Fourth Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the Borrower, upon the
repayment of any of the  Loans or other credit facilities, if any, through
replacement financing, the Borrower shall pay to the Bank, in addition to the
payoff amount, in good and available funds, an amount equal to one and
one-quarter percent (1.25%) (the "Exit Fee") of the total payoff amount as well
as the face amount of all letters of credit replaced in connection with said
replacement financing.  Notwithstanding the foregoing, the Exit Fee shall not be
due and payable in the event (i) the Bank or an affiliate or subsidiary of the
Bank arranges or provides replacement financing for the Loans or (ii) the payoff
of the applicable Loan(s) occurs after March 5, 2021 (the Borrower covenants,
however, that in good faith it will not extend the closing date of said
replacement financing for purposes of avoiding the Exit Fee).


8

--------------------------------------------------------------------------------

8.          Hedging Contract Required.  In the event that the Prime Rate is
greater than or equal to 6.50% while any Loans are outstanding, Borrower may be
required to enter  into a Hedging Contract in form and content satisfactory to
the Bank for the remaining duration of the Loans and in a notional amount up to
the outstanding principal balance of the Loans in the Bank’s sole discretion.  A
Hedging Contract may be available through the Bank or an affiliate provider, but
Borrower shall not be obligated to obtain the Hedging Contract from the Bank or
any affiliate provider of the Bank.  In the event that the Borrower shall obtain
the Hedging Contract from the Bank or an affiliate provider of the Bank, the
Collateral for the Loans set forth herein and in the other Loan Documents shall
secure such Hedging Contract.   In the event a Hedging Contract shall be
provided by a service provider other than the Bank or its affiliate provider,
the Collateral for the Loans set forth herein and in the other Loan Documents
shall not secure such Hedging Contract. Early termination of the Hedging
Contract will be settled at the market value of any such Hedging Contract, and
may result in a payment from or a payment to the Borrower to be determined at
the time of termination.


9.           Expiration of Facility 3.  It is expressly understood and agreed
that Facility 3 shall expire on May 31, 2019, and shall not be renewed.


10.         Reaffirmation of Credit Agreement.  Borrower acknowledges and
reaffirms its obligations under the Credit Agreement, and Borrower acknowledges
and agrees that it has no claims against the Bank, or any offsets or defenses
with respect to the payment of any sums due under the Facilities or any Loan
Document, or with respect to the enforcement of the Loan Documents.


11.        Confirmation of Representations and Warranties.  Borrower hereby (a)
confirms that all of the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects (provided that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation or warranty is true and correct in all respects), except to
the extent any representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date, and (b) covenants to perform its obligations under the Credit
Agreement and all other Loan Documents.


12.         Conditions to Effectiveness.  This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):


(a)      Each Borrower shall have delivered to the Bank this Amendment duly
executed by an authorized officer of each Borrower;


(b)      Each Borrower shall have delivered to the Bank resolutions of its board
of directors or other governing body authorizing the execution and delivery to
the Bank of this Amendment; and


(c)      all representations and warranties of Borrower contained herein shall
be true and correct as of the Effective Date, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty was true as of such earlier date, and such parties
delivery of their respective signatures hereto shall be deemed to be its
certification thereof.


9

--------------------------------------------------------------------------------

13.        Fees and Expenses.  In consideration of the Bank entering into this
Amendment, Borrower shall be responsible for the payment of a one-time
modification fee in the amount of Fifty Thousand Dollars ($50,000.00), as well
as the Bank’s counsel’s fees incurred in connection herewith, including the
preparation of this Amendment, and certain other loan administrative matters
related to the Loan Documents.


14.         Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as modified by this Amendment.


15.         Affirmation.  Except as specifically modified pursuant to the terms
hereof, the Credit Agreement, and all other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by Borrower. 
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Loan Documents, as modified hereby, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on the Bank’s
part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.


16.        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


17.          Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


18.          Counterparts.  This Amendment may be executed in counterparts, and
all counterparts taken together shall be deemed to constitute one and the same
instrument.


[signatures appear on successive pages]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the year
and date first set forth above.



 
BORROWER:
         
LINCOLN EDUCATIONAL SERVICES
   
CORPORATION
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Chief Financial Officer
         
LINCOLN TECHNICAL INSTITUTE, INC.
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
NASHVILLE ACQUISITION, L.L.C.
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
NEW ENGLAND ACQUISITION, LLC
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer



11

--------------------------------------------------------------------------------

   
EUPHORIA ACQUISITION, LLC
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
NEW ENGLAND INSTITUTE OF
TECHNOLOGY AT PALM BEACH,
INC.
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
LCT ACQUISITION, LLC
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
NN ACQUISITION, LLC
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer
         
LTI HOLDINGS, LLC
       
By:
/s/Brian K. Meyers
   
Brian K. Meyers
   
Treasurer



12

--------------------------------------------------------------------------------

 
BANK:
         
STERLING NATIONAL BANK
       
By:
/s/ Mark Smith
   
Mark Smith
   
Managing Director





13

--------------------------------------------------------------------------------